             Case 1:19-cr-00059-LO Document 37 Filed 07/02/19 Page 1 of 1 PageID# 208




                                     UNITED STATES DISTRICT COURT
                                                            for the
                                      EASTERN DISTRICT OF VIRGINIA


U.S.A vs. Daniel Everette Hale                                                       Docket No. 1:19-CR-S9


                                  Petttion for Action on Conditions ofPretriai Release


 COMES NOW,Michelle M Suleiman,PROBATION OFFICER,presenting an ofiScial report upon the conduct
of defendant Daniel Everette Hale, who was placed under pretriai release supervision by the Honor£d)le Liam
O'Grady, United States District Court Judge sitting in the court at 401 Courthouse Square, Alexandria, Virginia,
22314,on May 17,2019, under the following conditions:

   -       Submit to supervision by and report for supervision to Pretriai Services as directed;
   -       Continue or actively seek employment;
   -       Not obtain a passport or other international travel document;
   - Travel is restrict^ to the Middle District of Tennessee and the Eastern District of Virginia unless approved in
           advance by Pretriai Services;
   -       Not possess a firearm, destructive device,or other dangerous weapon;
   -       Report as soon as possible, within 48 hours, to Pretriai Services, any contact with law enforcement personnel,
           including but not limited to any arrest, questioning,or traffic stop;
   -       Permit Pretriai Services to visit him at home or elsewhere and permit confiscation ofany contraband observed in
           plain view;
   -       Undergo a mental health evaluation as directed by his counsel and the probation office; and-      Not     consume
           excessive amounts ofalcohol.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:
 On June 9,2019,die defendant was arrested in Davidson County,Tennessee,and charged with misdemeanor Public
Intoxication, which was dismissed on that same date.The defendant failed to report said arrest and charge to his probation
officer.
On June 9,2019,the defendant consumed alcohol excessively.
On June 11,2019,the defendantfailed to report for his scheduled probation office meeting.
On June 17,2019,die defendantfeiled to attend his scheduled mental health assessment

PRAYING THAT THE COURT WILL ORDER a SUMMONS for the defendant to show cause why his
conditions ofrelease should not be revoked.

ORDER OF COURT I declare under the penalty ofpegury that the                         foregoing is true and correct
Considered and ordered this^*^day of                    20l^ and ordered filed and made a part ofthe Executed on:
July 1,2019 records in the above case.


                                                                                     Michelle M Suleiman
                         .                                                           U.S.Probation OflScer

                        LiamCQ^^                                    Place: Alexandria
             United States DistricT^^urt Judge
